Case 1:18-cv-22624-RNS Document 15 Entered on FLSD Docket 11/07/2018 Page 1 of 1

                             CIVIL MINUTES/CALENDAR
                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

              UNITED STATES MAGISTRATE JUDGE EDWIN G. TORRES
              James Lawrence King Federal Justice Building - Courtroom 10-5

                          November 7, 2018 – 1:30 p.m. – 2:00 p.m.

  Clerk:   Maedon Clark                                              D.A.R:

                            18-22624-CIV-SCOLA/TORRES

                          UNITED STATES OF AMERICA
                              Steven Davis, Esquire

                                           vs

                              JAVIER E. FRAZO, pro se

  REASON FOR HEARING              SETTLEMENT CONFERENCE

  RESULT OF HEARING               Conference held.

                                  IMPASSE

                                  Mr. Frazo is to send Disability Discharge
                                  Application to the Department of Education
